883 F.2d 69Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Troussant Delano LETT, Plaintiff-Appellant,v.Officer HALE, Camp # 16, Virginia Department of Corrections,Defendants-Appellees.
No. 89-7086.
United States Court of Appeals, Fourth Circuit.
Submitted April 27, 1989.Decided Aug. 14, 1989.

Troussant Delano Lett, appellant pro se.
Robert Harkness Herring, Jr., Office of the Attorney General, for appellees.
Before WIDENER, MURNAGHAN, and SPROUSE, Circuit Judges.
PER CURIAM:


1
Troussant Lett, a Virginia prisoner, filed a 42 U.S.C. Sec. 1983 complaint alleging that (1) Officer Hale, of the Virginia Department of Corrections, caused him emotional distress by leaving him alone in a prison van with a loaded firearm in a high-crime area, and (2) he was transferred to a harsher prison in retaliation for filing a grievance against Officer Hale.  The magistrate1 granted defendants' motion to dismiss.  We affirm.


2
Regarding claim (1), we note that the claim arose out of events allegedly occurring on April 10, 1985 and that Lett did not execute his Sec. 1983 complaint until April 28, 1988.  This delay bars Lett's claim.  See Owens v. Okure, 57 U.S.L.W. 4065 (U.S. Jan. 10, 1989).  (No. 87-56);  Va.Code Ann. Sec. 8.01-243(A).


3
Lett's claim (2) was dismissed by the magistrate because it was vague and conclusory.  We agree.  There are no relevant dates or other facts supporting Lett's conclusory claim.  This is insufficient.    See White v. Boyle, 538 F.2d 1077, 1079 (4th Cir.1976).  However, consistent with our obligation not to penalize pro se litigants for technical errors, see Haines v. Kerner, 404 U.S. 519 (1972);  Gordon v. Leeke, 574 F.2d 1147 (4th Cir.), cert. denied, 439 U.S. 970 (1978), we affirm the judgment with a modification to reflect that the dismissal of this claim is without prejudice for Lett to refile a particularized complaint.


4
Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument.  The judgment is affirmed, as modified, on the reasoning of the magistrate.2


5
AFFIRMED, as modified.



1
 The parties consented to the jurisdiction of the magistrate.  See 28 U.S.C. Sec. 636(c)


2
 We deny Lett's "motion to amend complaint" filed in this Court